DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-39, 46-47, 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14,26-27, 36 of U.S. Patent No. 11,032,604 in view of Gossain et al US 2017/0192739(hereinafter Gossain). 

Patent No. 11,032,604
Application No.17/325,728
Claim1 recites a control method for a network of member player devices, comprising:
 receiving at a first device in the network, a data record representing state of the 



storing the data record at the first device; determining, by the first device, whether a play state at the first device is different than a desired play state for the first device as indicated in the data record; and if so, altering the play state at the first device to match the desired play state as indicated in the data record.
Claim13 recites the method of claim 1, further comprising, downloading, by the first device from a media source on behalf of a second device in the network, a media asset to be played by the second device, and 


receiving at a first device in the network, a data record representing state of the 
the network, grouping(s) of the devices defined for the network, a desired play state for each of the devices for playing a media asset available from a media source on the network, and factors for selection of a
download director device;
storing the data record at the first device;

identifying the first device as a download director device based on the factors for selection of a download director in the record; 




and in response to requests to the first device from other member device(s) for data of the media asset, relaying data of the 


determining, by the first device, whether a play state at the first device is different than a desired play state for the first device as indicated in the data record; 
and if so, altering the play state at the first device to match the desired play state as indicated in the data record.
Claim39 recites the method of claim 38, further comprising:
determining, by the first device, whether a play state at the first device is different than a desired play state for the first device as indicated in the data record; 
and if so, altering the play state at the first device to match the desired play state as indicated in the data record.
Claim14 recites  Non-transitory computer readable medium storing program instructions that, when executed by a processing device in a network of member player devices, cause the processing device to: receive at the processing device, a data record representing state of the network, the data record comprises: data identifying the devices that are members of the network, grouping(s) of the devices defined for the network, and a desired play state for each of the devices; 




store the data record at the processing device;


 determine, by the processing device, whether a play state at the processing device is different than a desired play state for the 
 state as indicated in the data record.
Claim26 recites  the medium of claim 14, wherein the processing device: downloads from a media source on behalf of a second device in the network a media asset to be played by the second device, and relays the downloaded asset to the second device.

download director device; 
storing the data record at the first device;

identifying the first device as a download director device based on the factors for selection of a download director in the record; 





and in response to requests to the first device from other member device(s) for data of the media asset, relaying data of the media asset from the media source to the requesting other member device(s).


determine, by the processing device, whether a play state at the processing device is different than a desired play state for the processing device as indicated in the data record; 
and if so, alter the play state at the processing device to match the desired play
 state as indicated in the data record
Claim47 recites the medium of claim 46, wherein the instructions further cause:
determining, by the first device, whether a play state at the first device is different than a desired play state for the first device as indicated in the data record; 

and if so, altering the play state at the first device to match the desired play state as indicated in the data record.
Claim27 recites a device in a network of member player devices, comprising: a 

store a data record representing state of the network, at the device, the data record comprises: 
data identifying the devices that are members of the network, grouping(s) of the devices defined for the network, and a desired play state for each of the devices; 
 determine, by the device, whether a play state at the device is different than a desired play state for the first device as indicated in the data record; and if so, alter the play state at the device to match the desired play state as indicated in the data record.

Claim36 recites the device of claim 27, wherein the device: downloads from a media source on behalf of a second device in the 
 asset to the second device.


program instructions to be executed by the processor, that cause the processing device to:
receiving at the first device in the network, a data record representing state of the
network, the data record comprises: 
data identifying the devices that are members of the network, grouping(s) of the devices defined for the network, a desired play state for each of the devices for playing a media asset available from a media source on the network, and factors for selection of a download director device;
storing the data record at the first device;
identifying the first device as a download director device based on the factors for
selection of a download director in the record; and
in response to requests to the first device from other member device(s) for data of
the media asset, relaying data of the media  

requesting   other member device(s).


determine, by the device, whether a play state at the device is different than a desired play state for the first device as indicated in the data record; 
and if so, alter the play state at the device to match the desired play state as indicated in the data record.
Claim55 recites the first device of claim 54, wherein the instructions further cause:
determining, by the first device, whether a play state at the first device is different than a desired play state for the first device as indicated in the data record; 
and if so, altering the play state at the first device to match the desired play state as indicated in the data record.

The claims of the patent do not disclose factors for selection of a download director device and identifying the first device as a download director device based on the factors for selection of a download director in the record. Gossain discloses factors for selection of a download director device and i identifying the first device as a download director device based on the factors for selection of a download director in the record ([0130], the network device generates a list of devices that may server as a group coordinator (download director) and ranked to identify those candidates that might be better than other candidates as group coordinator).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a group coordinator based on a set . 
	Allowable Subject Matter
Claims40-45, 48-53, 56-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484